962 So. 2d 372 (2007)
Nancy VAN SANT, Esq., Petitioner,
v.
SACHER, ZELMAN, VAN SANT, PAUL, BEILEY, HARTMAN, ROLNICK & GREIF, P.A., Respondent.
No. 3D07-463.
District Court of Appeal of Florida, Third District.
July 25, 2007.
Andrew B. Rosenblatt, for petitioner.
Stephens Lynn Klein and Cayla B. Tenenbaum and Robert M. Klein, Miami, for respondent.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The petitioner seeks certiorari review of an order approving the following disputed requests for production:
4. Any and all records or documents of any kind exchanged between the Plaintiff and Defendant law firm or any member of the law firm over the last four years including but not limited to letters, e-mail messages, memoranda, hand written notes, charts, analysis regarding any of the issues contained in the allegations of the complaint.
8. Copies of all written communications and correspondence between Plaintiff and any employee of Defendant, Sacher, Zelman which in any way pertain to the claims made in this lawsuit.
12. Copies of any and all documents which you claim support or demonstrate *373 the allegations contained in the complaint filed herein that female attorneys were paid less than their male counterparts (as alleged at paragraph 36 of the complaint).
13. Copies of any and all documents in your possession and control which support any of the allegations and claims made in the complaint filed herein.
On the authority of Grinnell Corp. v. Palms 2100 Ocean Blvd., Ltd., 924 So. 2d 887 (Fla. 4th DCA 2006), which involved virtually identical requests, and with which we entirely agree, the petition is denied.
Certiorari denied.